DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on January 5, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on January 5, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 7 - 9, with respect to claim rejections under 35 USC §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. However, upon further consideration, new grounds of rejections are made below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "the different types of LED elements are identifiable by different shapes of the convex parts of the respective lenses", emphasis added.  There are insufficient antecedent bases for these limitations in the claim. It is noted that claim 1 does not establish an LED element comprising a lens which has a convex part. Claim 1 instead requires that a light emitting device comprises the lens which has the convex part. In other words, a plurality of LED elements do not necessarily have a plurality of lenses having plurality of convex parts. Claims 2 - 9, 22, and 24 depend from claim 1 and do not remedy the issue of claim 1.
Claim 1 recites the limitation "a direction of an optical axis of the lens" at line 8. Claim 1 further recites "a direction of the optical axis" at line 13, emphasis added.  It is unclear whether the second recited "a direction of the optical axis" was intended to relate back to "a direction of an optical axis of the lens" at line 8 or to set forth an additional direction of the optical axis. Claims 2 - 9, 22, and 24 depend from claim 1 and do not remedy the issue of claim 1.
Claim 1 recites the limitation "the convex part" at line 13. Claim 1 recites "the convex parts" at line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which single convex part out of the many convex parts is being referred to. Claim 1 recites the limitation "wherein a shape of the convex part varies according to a type of the LED element in the lens, such that when the LED element is among a plurality of LED elements…", emphasis added. It is unclear if the emphasized limitation is an optional/conditional statement or a required limitation to either enforce a plurality of LED elements or a single LED element. Claims 2 - 9, 22, and 24 appears to support a single LED element 
Claims 1 - 6 and 8 recites "the lens". It is unclear whether or not claims 1 - 6 and 8 are referring to a single LED element with a lens or referring to a lens in a plurality of LED elements. Claims 2 - 6 and 8 depend from claim 1. Claim 1 recites the limitation "wherein a shape of the convex part varies according to a type of the LED element in the lens, such that when the LED element is among a plurality of LED elements…", emphasis added. It is unclear if the emphasized limitation is an optional/conditional statement or a required limitation to either enforce a plurality of LED elements or a single LED element. Claims 2 - 9, 22, and 24 appears to support a single LED element by referring to singular parts rather than a plurality of LED elements. Claims 2 - 9, 22, and 24 depend from claim 1 and do not remedy the issue of claim 1.
Claim 7 recites the limitation "the convex part". Claim 7 depends from claim 1. Claim 1 previously recites "the convex parts" at line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which single convex part out of the many convex parts is being referred to. Claim 24 depends from claim 7 and does not remedy the issue of claim 7.
Claims 8 and 9 recites "the LED element". Claims 8 and 9 depend from claim 1. Claim 1 recites the limitation "wherein a shape of the convex part varies according to a type of the LED element in the lens, such that when the LED element is among a plurality of LED elements…", emphasis added. It is unclear if the emphasized limitation is an optional/conditional statement or a required limitation to either enforce a plurality of LED elements or a single LED element. It is also unclear whether or not claims 8 and 9 are referring to a single LED element or a plurality of LED elements.
Claim 10 recites the limitation "a direction of an optical axis" at line 9. Claim 10 further recites "a direction of the optical axis" at line 14, emphasis added.  It is unclear whether the second recited "a direction of the optical axis" was intended to relate back to "a direction of an optical axis" at line 9 or to 
Claim 10 recites the limitation "wherein, when viewed …, the convex part … of the lens." at lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which multiple lenses the convex part is referring to. Claims 11 - 21, 23, and 25 depend from claim 10 and do not remedy the issue of claim 10.
Claims 13 - 16 recite the limitation "the lens". Claims 13 - 16 depend from claim 10. Claim 10 recites "multiple lenses".  There is insufficient antecedent basis for this limitation in the claims.  It is unclear which lens out of the multiple lenses is being referred to.
Claims 17 and 18 recite the limitation "a direction of an optical axis". Claims 17 and 18 depend from claim 10 directly or indirectly. Claim 10 recites "a direction of the optical axis" at line 9.  It is unclear whether the second recited "a direction of the optical axis" was intended to relate back to "a direction of an optical axis of the lens" at line 9 or to set forth an additional direction of the optical axis. Claims 11 - 21, 23, and 25 depend from claim 10 and do not remedy the issue of claim 10.
Claim 21 recites the limitation "the multiple light illuminating modules".  There is insufficient antecedent basis for this limitation in the claim. Claim 21 depends from claim 10 subject matter. Claim 10 recites a single light illuminating module.
Claim 22 recites the preamble limitation "The light illumination module according to claim 1".  There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 1. Claim 1 preamble recites "A light emitting device".
Claim 22 recites the limitation "the convex part". Claim 22 depends from claim 1. Claim 1 previously recites "the convex parts" at line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which single convex part out of the many convex parts is being referred to.

Claim 24 recites the limitation "the lens". Claim 24 depends indirectly from claim 1. Claim 1 recites "a plurality of LED elements".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which single lens out of the plurality of lenses of the plurality of LED elements is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (USP App. Pub. No. US 2010/0193821 A1), hereinafter as Fukasawa.

Regarding claim 1, fig. 1 of Fukasawa discloses a light emitting device (1), comprising:
a substrate (3);
a light emitting diode (LED) element (13) on the substrate having a first side (bottom side of 13) facing the substrate; and
a lens (19) on the substrate along an optical path (h) of the LED element,

wherein a shape of the convex part varies (¶ 37) according to a type of the LED element in the lens (¶ 32), such that when the LED element is among a plurality of LED elements having different types of LED elements, the different types of LED elements are identifiable by different shapes of the convex parts of the respective lenses (since 13 is a single LED as seen in fig. 1, the "such that when the LED is among a plurality of LED elements…" limitation is moot and does not further distinguish from the prior art), and
wherein, when viewed in a direction of the optical axis (h that is perpendicular to the top surface of 13, as seen in fig. 1; ¶¶ 34 - 36), the convex part is entirely disposed within an outer periphery of the lens (as seen in fig. 1; ¶ 34).
Note 1: In view of MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established. In casu, the claimed identification mark is dependent on the claimed structure. All the structures as claimed are identical or substantially identical with the structure of prior art. Ergo, the prior art anticipates the claimed invention.

Regarding claim 2, Fukasawa discloses the light emitting device according to claim 1, Fukasawa discloses wherein the lens has a shape of a hemisphere with an approximately circular cross section in a direction perpendicular to the optical axis (¶ 34: convex lens), or an elliptical hemisphere with an approximately elliptical cross section in a direction perpendicular to the optical axis.

Regarding claim 4, Fukasawa discloses the light emitting device according to claim 1, Fukasawa discloses wherein the lens has a shape of a cannonball with an approximately circular or approximately elliptical cross section in a direction perpendicular to the optical axis (¶ 34: convex lens).

Regarding claim 7, Fukasawa discloses the light emitting device according to claim 1, Fukasawa discloses wherein the convex part protrudes in an approximately circular, approximately elliptical or approximately polygonal shape when viewed in a direction of the optical axis (¶ 35: minute convex curved surfaces).

Regarding claim 8, Fukasawa discloses the light emitting device according to claim 1, Fukasawa discloses wherein the LED element is encapsulated in the lens (as seen in fig. 1; ¶ 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa as applied to claims 2, 4 and 3 above respectively, and further in view of KIM (USP App. Pub. No. US 2011/0222280 A1), hereinafter as Kim.

Regarding claim 3, Fukasawa discloses the light emitting device according to claim 2, but Fukasawa does not expressly discloses wherein the lens satisfies the following conditional expression (1) when a maximum diameter of the lens when viewed in a direction of the optical axis is and a diameter of a circumcircle of the convex part is d:
d/Φ ≤ 0.50, d ≥ 0.3mm(1)
In casu, ¶¶ 138 - 142 of Kim discloses that a particular lens is designed with consideration in diameter, height, and shape so that light extraction efficiencies are improved. In view of MPEP § 2144.05(II), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Ergo, the lens satisfying the conditional expression is obvious to one of ordinary skill in the art seeking optimum or workable ranges by routine experimentation.

Regarding claim 5, Fukasawa discloses the light emitting device according to claim 4, but Fukasawa does not expressly discloses wherein the lens satisfies the following conditional expression (2) when a maximum diameter of the lens when viewed in a direction of the optical axis is Φ and a height of the lens in a direction of the optical axis is T:

In casu, ¶¶ 138 - 142 of Kim discloses that a particular lens is designed with consideration in diameter, height, and shape so that light extraction efficiencies are improved. In view of MPEP § 2144.05(II), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Ergo, the lens satisfying the conditional expression is obvious to one of ordinary skill in the art seeking optimum or workable ranges by routine experimentation.

Regarding claim 6, Fukasawa and Kim disclose the light emitting device according to claim 3, fig. 5A of Fukasawa and figs. 1 - 3 of Kim in view of fig. 22 and ¶ 174 discloses a top down view of the light emitting device such that the LED element has an approximately rectangular shape. But Fukasawa and Kim do not expressly discloses the lens satisfies the following conditional expression (3) when a length of a long side of the LED element is s:
0.10≤s/Φ≤0.60 (3).
In casu, ¶¶ 138 - 142 of Kim discloses that the particular lens is designed with consideration in diameter, height, and shape so that light extraction efficiencies are improved. In view of MPEP § 2144.05(II), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Ergo, the lens satisfying the conditional expression is obvious to one of ordinary skill in the art seeking optimum or workable ranges by routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818